Name: Council Implementing Regulation (EU) NoÃ 475/2011 of 13Ã May 2011 amending Regulation (EC) NoÃ 1425/2006 imposing a definitive anti-dumping duty on imports of certain plastic sacks and bags originating in the PeopleÃ¢ s Republic of China and Thailand, and terminating the proceeding on imports of certain plastic sacks and bags originating in Malaysia
 Type: Implementing Regulation
 Subject Matter: competition;  Asia and Oceania;  international trade;  chemistry;  trade
 Date Published: nan

 18.5.2011 EN Official Journal of the European Union L 131/10 COUNCIL IMPLEMENTING REGULATION (EU) No 475/2011 of 13 May 2011 amending Regulation (EC) No 1425/2006 imposing a definitive anti-dumping duty on imports of certain plastic sacks and bags originating in the Peoples Republic of China and Thailand, and terminating the proceeding on imports of certain plastic sacks and bags originating in Malaysia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), Having regard to Council Regulation (EC) No 1425/2006 (2), and in particular Article 2 thereof, Having regard to the proposal submitted by the European Commission (the Commission) after consulting the Advisory Committee, Whereas: A. PREVIOUS PROCEDURE (1) By Regulation (EC) No 1425/2006, the Council imposed a definitive anti-dumping duty on imports into the Union of certain plastic sacks and bags originating in, inter alia, the Peoples Republic of China (PRC). Given the large number of cooperating exporting producers in the investigation that led to the imposition of the anti-dumping duty (the original investigation) in the PRC, a sample of Chinese exporting producers was selected and individual duty rates ranging from 4,8 % to 12,8 % were imposed on the companies included in the sample, while other cooperating companies not included in the sample were attributed a duty rate of 8,4 %. By Regulation (EC) No 249/2008 a duty rate of 4,3 % has been set for a certain company. A duty rate of 28,8 % for the PRC was imposed on companies which either did not make themselves known or did not cooperate with the investigation. (2) Article 2 of Regulation (EC) No 1425/2006 stipulates that where any new exporting producer in the PRC provides sufficient evidence to the Commission that:  it did not export to the Union the products described in Article 1(1) of that Regulation during the investigation period (1 April 2004 to 31 March 2005) (the investigation period) (the first criterion),  it is not related to any of the exporters or producers in the PRC which are subject to the anti-dumping measures imposed by that Regulation (the second criterion), and  it has actually exported to the Union the products concerned after the investigation period on which the measures are based, or it has entered into an irrevocable contractual obligation to export a significant quantity to the Union (the third criterion), then Article 1 of that Regulation can be amended by granting the new exporting producer the duty rate applicable to the cooperating companies not included in the sample, i.e. 8,4 %. (3) The list of companies granted the weighted average duty rate of 8,4 % for cooperating companies and contained in Regulation (EC) No 1425/2006 was amended by Council Regulations (EC) No 249/2008 (3) and (EC) No 189/2009 (4) and by Council Implementing Regulation (EU) No 474/2011 (5). B. NEW EXPORTING PRODUCER REQUESTS (4) Six Chinese companies have applied to be granted the same treatment as the companies cooperating in the original investigation not included in the sample (new exporting producer treatment). (5) An examination has been carried out to determine whether the six applicants fulfil the criteria for being granted new exporting producer treatment as set out in Article 2 of Regulation (EC) No 1425/2006. (6) An application form was sent to all six applicants who were asked to supply evidence to demonstrate that they met the three criteria mentioned above. (7) One company requesting new exporting producer treatment did not provide the requested information. It was therefore not possible to verify whether it fulfilled the criteria set out in Article 2 of Regulation (EC) No 1425/2006 and its request had to be rejected. (8) One company withdrew its application. (9) One company neither exported the product concerned to the Union nor entered into an irrevocable contractual obligation to export a significant quantity to the Union after the investigation period. Thus, it did not meet the third criterion and its request was therefore rejected. (10) One company was not considered as a new exporting producer since it is related to an exporting producer in the PRC which is subject to the anti-dumping measures imposed by Regulation (EC) No 1425/2006. It thus did not meet the second criterion and its request was therefore rejected. (11) One company submitted misleading information concerning its date of establishment. This cast doubts on the reliability of the information provided, including the period of time the product concerned could have been exported to the EU. Its request was therefore rejected. (12) The evidence provided by the remaining Chinese exporting producer was considered sufficient to show that it fulfils the criteria set out in Article 2 of Regulation (EC) No 1425/2006. This exporting producer can therefore be granted the duty rate applicable to the cooperating companies not included in the sample (i.e. 8,4 %) and consequently its name can be added to the list of exporting producers in Annex I to Regulation (EC) No 1425/2006. (13) The applicants and the Union industry have been informed of the findings of the examination and were given the opportunity to submit their comments. (14) All arguments and submissions made by interested parties were analysed and duly taken into account where warranted, HAS ADOPTED THIS REGULATION: Article 1 The following company shall be added to the list of producers from the Peoples Republic of China listed in Annex I to Regulation (EC) No 1425/2006: Company City TARIC additional code Xiamen Good Plastic Co., Ltd Xiamen B109 Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 May 2011. For the Council The President MARTONYI J. (1) OJ L 343, 22.12.2009, p. 51. (2) OJ L 270, 29.9.2006, p. 4. (3) OJ L 76, 19.3.2008, p. 8. (4) OJ L 67, 12.3.2009, p. 5. (5) See page 2 of this Official Journal.